Title: Sir John Sinclair to Thomas Jefferson, 1 November 1815
From: Sinclair, Sir John
To: Jefferson, Thomas


          
            Dear Sir,
             32. Sackville Street London. 1. November–1815.
          
          After a long interruption, I am happy to renew our correspondence, and to have another opportunity of expressing my sincere wishes for your health and happiness.
          I have of late been engaged in a work which I hope will be of use both to my own country, and to America; and the circulation of which, I am persuaded you will be happy to promote on the other side of the atlantic.
          The inclosed paper, which explains the contents of the work; and a sketch of the Chapter on those customs and habits which influence Health, will enable you to form an idea of the nature of the plan, and the mode of its execution.
          I rejoice that the two countries are again at peace, which I hope will long continue; and; if possible shall never again be interrupted.
          With much esteem & regard Believe me,
          
            Dear Sir, Your faithful & obedient Servant
            John Sinclair
          
         